IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11081
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


BILLY WAYNE HAMPTON,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-130-2-D
                      --------------------
                         April 11, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Billy Wayne Hampton appeals his sentence for his conspiracy

to make false claims and aiding and abetting mail fraud

convictions.   Hampton argues that the district court clearly

erred in assessing a two-level increase to his offense level for

obstruction of justice and by including $10,060 in its loss

calculation.   Hampton also contends that he is entitled to a

downward adjustment for acceptance of responsibility.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-11081
                               -2-

     We have reviewed the record and pleadings submitted by the

parties and hold that the district court did not clearly err by

assessing an obstruction of justice adjustment to Hampton’s

offense level or by including $10,060 in its loss determination.

See United States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994);

United States v. Brown, 7 F.3d 1155, 1159 (5th Cir. 1993).

Furthermore, we hold that Hampton’s case does not present the

extraordinary circumstances that would warrant a downward

adjustment for acceptance of responsibility.   United States v.

Spires, 79 F.3d 464, 467 (5th Cir. 1996); U.S.S.G. § 3E1.1,

comment. (n.4).

     AFFIRMED.